Poffenbarger, Judge,

(dissenting):

For the following reasons, I am unable to concur in the .conclusion to which my associates have come. The original indebtedness undisputed, the burden of proof, on the issue of payment, rests upon the defendant, the Carr Oil Company. Three members of the firm have testified in the case, without even indicating, with any degree of certainty, that the company furnished a dollar of the two thousand dollars which they claim to have paid. They do not swear, or show, that either of the two five hundred dollar notes in question was paid with their money by Stuart and Young as their agents, nor that the one thousand dollar check was drawn upon, or paid out of, Carr Oil Company funds. The defense of payment and the decision of this Court proceed upon the assumption of a relation of agency between the Carr Oil Company as principal and Stuart and Young as agents. If the latter paid said sum of two thousand dollars as such agents, the act of payment was the act of the principal, and the documentary evidence of that act, the two notes and the check, are in the custody of the defendant. If •they are not in their actual posssession, they must be in the *457possession of their agents, which, in law, amounts to the same thing. Hence, there is no reason, nor is any excuse set up, for their non-production. They afford the best evidence of payment, and if they had been introduced, along with the oral testimony in this case, they would make it conclusive in favor of the defendant, for no court could permit a finding contrary to that. The most that is claimed for the evidence without them is, that it makes a doubtful case, one that would warrant a finding either way. This might sustain the finding of the circuit court, if it were not disclosed that this documentary evidence, if it exists, as it must, if this judgment is right, were not in the possession of the defendant. Their failure to produce it, without any excuse for so doing, raises a strong presumption that they do not have it, and, therefore, that they did not make the payment. They do not go so far in their testimony as to say that they have, or ever had any of these papers. They do not assert that the two notes were ever delivered to Kinsey. Kinsey says in substance that he never had them, but only that he had been informed that they had been paid. Of course he has not the check for that was returned to the drawer thereof. Can it be assumed that the Carr Oil Company would risk a case involving two thousand dollars on remote circumstantial, equivocal and inconclusive evidence, if they had in their possession the written evidence of these payments? This Court has several times decided that failure of a party to produce, in a case in which the evidence is doubtful, conclusive evidence in its favor, when he has it, or claims to have it, within his power, conclusively establishes the fact that it will not prove what he says it will, or that he does not have it. Webb v. Bailey, 41 W.Va. 463; Union Trust Co. v. McClellan, 40 W. Va. 405; Binder v. Martin, 28 W. Va. 775; Hefflebower v. Detrick, 27 W. Va. 16; Knight v. Capito, 23 W. Va. 639; Wheeling v. Hawley, 18 W. Va. 472.
It seems to me that, if the doctrine of these cases is sound, the principie they enunciate ought to be applied and enforced here; for, of all the cases that have come under my observation, this is one of the most inconclusive as regards the evidence upon which the judgment stands. The witnesses are allowed to stand off and testify at long range and introduce *458testimony to mere circumstances for the purpose of establishing a thing, which, if it exists, is within their personal knowledge. They must know whether their money paid that two thousand dollars, and yet they do not swear that it did, and the court excuses them from doing so. For aught that they have said in this case, they might go on the witness stand in an action brought by Kinsey against Stuart and Young, and testify that Stuart and Young paid the money on account of their own debt and not on account of the Carr Oil Company debt. If they should do that, there would not be the slightest contradiction in terms between their testimony in the two cases. It' does seem to me that the Court ought to withhold a decision in their favor at least until they put their oaths behind their claim. That, they have not done in any direct or positive manner. For my part, if they had done so, I should compel them to go further and produce the documentary evidence which must be in their possession, if their claim is well founded. They say Stuart and Young were their agents, and, as such, paid the money out of their funds. Stuart and Young took the product of their wells, sold the oil and applied the proceeds in the discharge of their obligations. Is it conceivable that in handling these large amounts of money, Stuart and Young, acting as agents,- knowing they would be called upon for a settlement in which they would be charged with all the oil received and sold, and credited with the amount disbursed on account of the debts of their principal, did not preserve the written evidence of their disbursement; and that a settlement was made between them and their principal without surrendering such instrument as the two notes which it was said were thus taken up? They do not say these instruments have been lost or destroyed, nor that their agents- failed or refused to deliver them over to them on the settlement, nor do they produce their books and show that they were charged with these notes, or gave credit for them to Stuart and Young in their settlement with them. They do not even swear that their books show any such fact. Furthermore, they do not produce Stuart and Young, or either of them, the men who made the payment, and who must know out of whose funds they were made, to prove the claim of payment, nor show that the testimony of these *459men cannot be had. Their failure to produce them is, under our decisions, conclusive evidence that they would testify against them. See cases above cited. In this way, the Court has before it the equivalent of the direct and positive evidence of Stuart and Young to the effect that these payments-were not made out of the funds of the Carr Oil Company,, as against mere remote circumstances, from which the Court is asked to infer a thing which the parties will not swear to-as a fact. The worthlessness of such testimony was declared by this Court only a short time ago in Stout v. Sands, 56 W. Va. 663, 669, 610.
The circumstance which is regarded as the strongest pillar of this decison is that there was nothing actually due from Stuart and Young at the time these payments were made to which they could have been applied. This, the-Court makes virtually conclusive against Kinsey. In doing so, I think, it ignores some other very important circumstances disclosed by the evidence. At that time, the Carr Oil Company owed Kinsey, according to his statement, about thirteen thousand dollars, certainly not less than nine or ten thousand dollars, and he had completed all the work . that he had contracted to do for the Carr Oil Company. The-work was completed and the money all past due and bearing interest. The claim of payment proceeds upon the theory that the Carr Oil Company had funds in the hands, of Stuart and Young with which to pay that indebtedness, or at least two thousand dollars of it, and that it-was-paid out of those funds. It is very improbable that, with ample funds at their command, belonging to their principal, Stuart and Young would allow this indebtedness to climb-up to thirteen thousand dollars and pay interest on it, or that-the Carr Oil Company would have permitted any such thing. Suddenly Kinsey made a demand for two thousand dollars. He was then engaged on an extensive contract for Stuart and Young, at Sugar Grove, Ohio. Although nothing was technically due him on that work, he had two wells almost-completed, one of which came in on the 8th day of September and the other on the 15th. It was very important to Stuart and Young that this work go on and it would not be a violent presumption to say that, in order to save Kinsey from embarrassment, and enable him to proceed with their *460work, they advanced two thousand dollars on account of their own work, the Carr Oil Company not having sufficient funds to pay that amount. Certain it is that they paid the two notes and sent the check without informing Kinsey as to whose money it was, and also that the check sent was prima faoie not drawn upon the Carr Oil Company fuuds. It was Stuart and Young’s check. Supposing it was the Carr Oil Company’s, Kinsey told one of the Carrs that he had placed it to the credit of that company. Later, Stuart and Young sent Kinsey a statement, crediting him with some thirty-eight hundred dollars for drilling two wells and charging him with the two thousand dollars in controversy here, enclosed a check for the balance and asked Kinsey to sign and return the voucher, which he did, retaining the check. Kinsey had no means of knowing whose money he had received. Nor could he have known that the Carr Oil Company had funds in the hands of Stuart and Young to pas'- the amount sent him, nor was he bound to presume that it was not the money of Stuart and Young, merely because nothing was then actually and technically due him from them. Hence, the circumstance is not conclusive nor is it, in my opinion, entitled to the weight given it.
It has been suggested that because Stuart and Young were agents of the Carr Oil Company and Nurses’- had knowledge of that fact, the application which the latter made of the two thousand dollar payment could not be changed by their joint act, for the change was in the personal interest of the agents and against the interest of their principal. This position would be tenable, if it appeared that Kinsey knew the money, which he had received, was the money of the Carr Oil Company. He was bound to know that an agent could not appropriate to his own use the funds of his principal, or pay his own debt with them, and that he could not participate in any such transaction. But he did not know, nor did he have any means of knowing, that the fund in question was the property of the principal. For aught that he knew or could know, that money was the property of the agents themselves, with which they could do what they pleased. They had not been parties to the •credit given to the Carr Oil Company, nor does it appear *461that they knew it had been given. Their letter did not. ask Kinsey to change any credit, and there was nothing inconsistent on their part, in taking credit for that payment themselves, so far as Kinsey knew, or so far as the évidence in this case discloses. They dealt with him in two capacities, as contractors with him, and as agents to the Carr Oil Company, with whom he had another contract. He did not know that they had sold out to the Carrs, and terminated the agency. As to him the relation of agency continued. Clark & Skyles, Agency, section lY3b, pp. 414-411.. In which capacity they had sent the money he did not know and they had authority to bind their principal.
If the two thousand dollars was the money of Stuart and Young and not the money of the Carr Oil Company, then it is clear that they did nothing inconsistent, and that Kinsey could consent to the change of credit. If no relation of' agency existed, then the title to the fund was indisputably in Stuart and Young and they could direct the application of the payment. Kinsey could not apply it on anybody’s, debt except that of Stuart and Young, without their direction, and as he had applied it without any direction, he could not have resisted the demand for an alteration thereof, He was bound to accede to the demand that it be credited on-Stuart and Young’s debt.
The finding of the commissioner and the decision of the-circuit court in favor of the Carr Oil Company seem to-have been based upon the theory of an estoppel. Enough of the evidence has been stated to indicate that there is no^ estoppel. It is true that the Carrs bought from Stuart and Young, on the 28th day of September, 1898, their interest, in that co-partnership, and, probably true that, prior to^ that time, Kinsey had told one of the Carrs that he had given the Carr Oil Company credit for the two thousand dollars. They claim that he thereby misled them into the purchase of the Stuart and Young interest.. In other words, they say that, if they had not supposed this two thousand dollars had been paid on the indebtedness of the Carr Oil Company to Kinsey, they would not, or might not, have bought the interest of Stuart and Young. But there is not. a word of testimony to the effect that Kinsey knew, had any reason to know or suspect, or could have known, that the *462Carrs intended to buy out Stuart and Young. Therefore, he made the representation without any intention to mislead the Carrs to their injury and without any reason to suspect, or means of knowing, that it would so mislead them. Moreover, as has already been shown, he did not know, and could not have known, whether the money he had received was properly credited, or could be properly credited, to the Carr "Oil Company. Furthermore, the representation could not have injured the Carrs, if they had exercised the most ordinary prudence and care in effecting their deal with Stuart and Young. The means of knowledge was right at their' hands. If it had been paid, their own books must have shown the fact, and -if it had not been paid, their books and -their papers, in the hands of their agents, Stuart and Young, •.showed that fact. Therefore, practically all of the essential elements and ingredients of an estoppel are lacking. “In ■order to constitute an equitable estoppel, there must exist ■ a false representation or concealment of material facts; it must have been made with knowledge, actual or constructive, of the facts; the party to whom it was made must have been without knowledge or the means of knowledge •of the real facts; it must have been made with the intention that it should be acted upon; and the party to whom it was made must have relied on or acted upon it to •his prejudice.” 16 Cyc. 726. “Negligent, as distinguished from intentionally fraudulent, misrepresentations, may operate as an .estoppel. On the other hand, ordinary, casual •declarations or .admissions, not made for the purpose of .inducing any specific action, and on the faith of which no one has been misled, are not conclusive in their character .and are entitled to have only such weight attached to themas under all the circumstances they may fairly deserve. ” Id. 728.
I admit that in order to overthrow the decision of the ■court below on the issue of payment, we must be able to see that it is -contrary .to a decided preponderance of evidence; and I 'am convinced, for reasons stated, that it is not only against suda preponderance, but almost wholly without evidence to sustain it. Men ought not to be allowed to establish, by mere inference, from remote and .isolated circumstances, .claims -of title which they are un*463willing to assert upon their oaths, when the court can clearly •see that the truth or falsity of that claim is within their personal knowledge, and documentary thereof within their' •control but withheld.